Citation Nr: 1232748	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  09-49 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals, colon injury, secondary to radiation seed implant. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H.J. Baucom






INTRODUCTION

The Veteran had active service in the U.S. Army from February 1945 to October 1946 and December 1947 to March 1950; and active service in the U.S. Air Force from December 1950 to November 1953 and December 1954 to April 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Regional Office (RO) of the United States Department of Veterans Affairs (VA) in Waco, Texas, which denied entitlement to benefits under 38 U.S.C.A. § 1151.

In December 2011 the Board remanded the claim for a VA examination which has been completed.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of an increased evaluation for hemorrhoids has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

There is no competent evidence of record to support the Veteran's assertion that he has residuals, colon injury, secondary to radiation seed implant which was caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA.





CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for residuals, colon injury, secondary to radiation seed implant have not been met.  38 U.S.C.A. §§ 1151, 5103(a), 513A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.361 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

A May 2008 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Veteran's service treatment records and VA medical treatment records have been obtained; he did not identify any additional private or VA treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  

The Board has reviewed the Veteran's "Virtual VA" file. 

The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c)(2).  

A VA examination was conducted in March 2012; the Veteran has not argued, and the record does not reflect, that this examination was inadequate.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The opinion was based on thorough evaluation for the Veteran and review of the medical evidence and was supported by sound rationale and explanation. 

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Analysis

In pertinent part, the current version of 38 U.S.C.A. § 1151 reads as follows:

(a) Compensation under this chapter and dependency and indemnity compensation under chapter 13 of this title shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected.  For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the veteran's willful misconduct and --

(1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was-

(A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.

To determine whether a veteran has an additional disability, VA compares a veteran's condition immediately before the beginning of the medical treatment upon which the claim is based to his or her condition after such treatment has stopped.  38 C.F.R. § 3.361(b).  To establish that VA treatment caused additional disability, the evidence must show that the medical treatment resulted in the additional disability.  Merely showing that a veteran received treatment and that he or she had an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).

The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment proximately caused a veteran's additional disability, it must be shown that the medical treatment caused his or her additional disability; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without a veteran's or, in appropriate cases, his or her representative's informed consent.  38 C.F.R. § 3.361(d).

Whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32 of this chapter.  38 C.F.R. § 3.361(d)(2).

The Veteran contends that he had radiation seed implant in his colon to treat his prostate which caused rectal bleeding.  

On January 12, 2006 the Veteran had radiation seed implanted in his colon.  In May 2007 he reported some rectal bleeding off and on since his implant, which the doctor noted to be unusual.  In June 2007 he reported rectal bleeding with bowel movements only, which were lessening in frequency over time.  In July 2007 an endoscopy was performed which looked like mostly superficial proctitis with minimal ulceration.  At the time the Veteran reported to be symptomatically much better with no further bleeding for at least several days.   He has reported rectal bleeding since then.  A May 2008 colonoscopy found large internal bleeding hemorrhoids and sigmoid diverticuli.   A November 2011 endoscopy found large internal bleeding hemorrhoids.  A March 2012 surgery consult found mild hemorrhoidal disease and mild radiation changes. 

At a March 2012 VA examination the Veteran reported experiencing daily rectal bleeding.  A limited anoscopic exam revealed large actively bleeding internal hemorrhoids but no visible evidence of rectal mucosal scarring.  After review of the claims file and evaluation of the Veteran, the examiner concluded that the VA treatment did not cause any residual disability.  The examiner explained that the Veteran did have rectal bleeding after the brachytherapy treatment but only superficial proctitis was found on colonoscopy at the time as well as large internal hemorrhoids, and subsequent repeat colonoscopies have shown only large internal hemorrhoids and sigmoid diverticuli, but no radiation proctitis.  The anoscopy performed at the VA examination also showed large bleeding internal hemorrhoids.  The examiner explained that the Veteran has had hemorrhoids since he was a teenager, for which he has had surgery, and has been offered surgery again.   The examiner concluded that, as there is no obvious chronic radiation proctitis, there is no residual disability.  

Prior to the January 2006 radiation seed implant there is no evidence of radiation proctitis.  Shortly after the procedure there was some indication of superficial radiation proctitis but there has been no sign of chronic radiation proctitis.  As there was only a temporary acute condition, not a chronic condition, there is no additional disability.  Without an additional disability, determination of whether there is a qualifying additional disability is moot. 

The examiner's opinion was based on a comprehensive review of the medical evidence of record, with a complete rationale and explanation as to how there was no additional disability caused by the January 2006 radiation seed implant. 

The Veteran has been service connected for a hemorrhoidectomy since October 1946.  Before the radiation seed implant procedure, the Veteran had hemorrhoids.  Following the procedure he has continued to have hemorrhoids.  The Veteran's contentions that his hemorrhoids have gotten worse since the procedure may be fairly construed as a claim for an increased rating for a service connected disability and could, depending on the evidence, conceivably result in an increased rating for the service connected disability.   

There is no evidence showing an additional disability resulting from VA treatment and compensation under 38 U.S.C.A. § 1151 for residuals of radiation seed implant, colon injury, are not warranted.  The preponderance of the evidence is against the claim and there is no doubt to be resolved.


ORDER

Compensation under 38 U.S.C.A. § 1151 for residuals, colon injury, secondary to radiation seed implant is denied. 




____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


